— Order, Supreme Court, New York County, entered January 19, 1977, unanimously reversed, on the law, and plaintiff’s motion for partial summary judgment denied, with $60 costs and disbursements of this appeal to appellants. The notes in suit bear the signature of an individual defendant, naked of designation, above which is a corporate name. Further, the plural pronoun "we” is used to designate the maker. Thus a question of fact is inherent on the face of each note as to who is liable for payment. Concur —Murphy, P. J., Lupiano, Evans, Capozzoli and Markewich, JJ.